Houghton, J: (concurring):
I concur in the affirmance of the judgment of' conviction. I think the People made a prima facie case of violation of the statute by proving that, the “ Wilson ” whisky bottle was refilled from another and different receptacle. If the defendant desired to *640relieve himself from this prima facie violation, it was incumbent upon him to. prove that the whisky which he poured into the “Wilson.” bottle was in fact Wilson whisky. I do not think it would be a violation of the statute to pour back into the bottle an unused glass of whisky, or to pour the contents of one bottle into another of the same kind and sell from the latter.
The aim of the statute is to prevent imposition and the sale of one'thing purporting to be another. I think the statute applies -to broken packages, but I do not think it is violated by putting two broken packages of the same brand together arid making one. The defendant did not do. this, but filled, a “ Wilson ” whisky bottle from a different package, and was, therefore, properly convicted.
Judgment affirmed, with costs.